 Case 2:19-cv-02922-AB-JC Document 54 Filed 12/22/20 Page 1 of 2 Page ID #:161



1
                                                                          JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:19-CV-02922-AB-JC
     BRIAN WHITAKER,
13
14
                     Plaintiff,              ORDER DISMISSING CIVIL ACTION
15
      v.
16
17
     LET ASSOCIATES, L.P., a California
18   Limited Partnership; L&E
19   ASSOCIATES, LLC, a California
     Limited Liability Company; JILMOND
20   INCORPORATED, a California
21   Corporation; and Does 1-10,
22
23                   Defendant.
24
25         THE COURT having been advised by counsel that the above-entitled action has
26   been settled;
27         IT IS THEREFORE ORDERED that this action is hereby dismissed without
28
                                           1.
 Case 2:19-cv-02922-AB-JC Document 54 Filed 12/22/20 Page 2 of 2 Page ID #:162



1    costs and without prejudice to the right, upon good cause shown within 60 days, to re-
2    open the action if settlement is not consummated. This Court retains full jurisdiction
3    over this action and this Order shall not prejudice any party to this action.
4
5
     Dated: December 22, 2020         _______________________________________
6                                     ANDRÉ BIROTTE JR.
7                                     UNITED STATES DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2.
